Name: Commission Regulation (EEC) No 2059/91 of 12 July 1991 amending Regulation (EEC) No 3775/90 laying down transitional measures applicable to trade in certain agricultural products originating in the former German Democratic Republic
 Type: Regulation
 Subject Matter: European construction;  international security;  agricultural policy
 Date Published: nan

 13 . 7 . 91 Official Journal of the European Communities No L 187/33 COMMISSION REGULATION (EEC) No 2059/91 of 12 July 1991 amending Regulation (EEC) No 3775/90 laying down transitional measures applicable to trade in certain agricultural products originating in the former German Democratic Republic HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 4 is added to Article 2 of Regu ­ lation (EEC) No 3775/90 : 'Germany is authorized to extend to 31 December 1991 , on request by the holder, the validity of the export licences and advance fixing refund certificates issued by the authorities of the former German Democratic Republic for products of the sheeprneat, pigmeat and beef and veal sectors .' Article 2 The second subparagraph of Article 3 of Regulation (EEC) No 3775/90 is amended as follows : ' It shall apply until 30 June 1991 . With regard to authorization to extend the validity of expot licences and advaced fixing refund certificates, Article 2(4) shall apply until 31 December 1991 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector as a result of German unification ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3775/90 (2) lays down transitional measures applicable to the export, under specific conditions, of certain agricultural products originating in the former German Democratic Republic ; Whereas, in order to ensure the smooth functioning of trade, the Federal Republic of Germany was authorized, under Article 2 (3) of that Regulation, to extend to 30 June 1991 the validity of export licences and advances fixing refund certificates issued by the authorities of the former German Democratic Republic among other things for products of sheeprneat, pigmeat, beef and veal ; Whereas, in view of importations problems and transport difficulties in the third countries of destination of the above products, the validity of the licences and certificates concerned should be extended to 31 December 1991 in order to make possible the fulfilment of the agreements concluded by the former German Democratic Republic ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant Mana ­ gement Committees, Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 353, 17 . 12. 1990, p. 23 . (2) OJ No L 364, 28 . 12. 1990, p. 2.